DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 21, 2021 has been considered by the examiner.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  in claim 1, line 24, the word “an” (in two places) should be changed to “a.”  Appropriate correction is required.  Claims 2-10 are objected to because they depend on claim 1. 
Claims 6-8 are objected to because of the following informalities:  in claims 6 and 7, the limitation “a protrusion-depression pattern” should be changed to “the protrusion-
Claim 15 is objected to because of the following informalities: in line 3, the word “that” should be removed. 
Claim 20 is objected to because of the following informalities: in line 3, the word “that” should be removed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hyodo, US 2013/0057820, in view of Du, US 2021/0327377, and in further view of Yang, US 2018/0166018.

Regarding Claim 1, Hyodo (Fig. 13) teaches a display panel comprising: 
-a first substrate (100, 107); 
-a second substrate (200, 203) disposed opposite the first substrate (e.g., Second substrate is opposite the first substrate); 
-a support pillar (150) formed on the first substrate (e.g., Cylindrical spacer 150 is disposed on the first substrate); and 
-a liquid crystal (210) filled in a sealed space formed between the first substrate and the second substrate (e.g., Liquid crystal layer 210 disposed between first and second substrates); 
-wherein in a contact region (130) contacting the support pillar (e.g., Convaco-convex mount 130 touches cylindrical spacer 150), a contact layer (107) of the first substrate contacting the support pillar forms a protrusion-depression pattern (e.g., Organic passivation film 107, which is considered a “contact layer,” contacts the cylindrical spacer 150 through protrusions of mount 130), the protrusion-depression pattern (130) increases a contact area between the contact layer and the support pillar (e.g., Concavo-convex mount 130 increases the contact area between organic passivation film 207 and cylindrical spacer 150), and the protrusion-depression pattern (130) includes a target pattern formed by at least one of protrusions, depressions, or a combination of protrusions and depressions of the (e.g., Concavo-convex mount 130 includes a target pattern consisting of protrusions).

Hyodo does not teach in a non-display area, the display panel is also provided with: 
m GOA units arranged in a column direction, wherein each of the GOA units includes a pull-up module, and each of the pull-up modules includes a clock input transistor connected to a clock signal;
n clock signal lines extending in the column direction and arranged in parallel; and 
m clock signal connection lines extending in a row direction and arranged in parallel, wherein the clock signal connection lines have one-to-one correspondence to the GOA units, for connecting the clock input transistor of the pull-up module in each of the GOA units to a corresponding one of the clock signal lines; 
wherein the n clock signal lines include a clock signal line n1 and a clock signal line n2, the clock signal line n2 is formed near a side of the clock signal line n1 away from the GOA units.

However, Du (Figs. 2-4) teaches in a non-display area, the display panel is also provided with: 
-m GOA units arranged in a column direction, wherein each of the GOA units includes a pull-up module (e.g., GOA units shown in Fig. 2 are arranged in a column direction and have an output sub-circuit 7, which is considered a “pull-up module” because it is controlled by pull up node PU; par. 0031), and each of the pull-up modules (7) includes a clock input transistor connected to a clock signal (e.g., Output sub-circuit 7 includes transistor M3, which is connected to CLK signal.  M3 is considered a “clock input transistor”);
-n clock signal lines extending in the column direction and arranged in parallel (e.g., CLK1 to CLK4 extend in a column direction and are parallel to each other); and 
m clock signal connection lines extending in a row direction and arranged in parallel, wherein the clock signal connection lines have one-to-one correspondence to the GOA units, for connecting the clock input transistor of the pull-up module in each of the GOA units to a corresponding one of the clock signal lines (e.g., CLK1-CLK4 are connected to GOA units through connection lines, which extend in a row direction and are parallel.  CLK1-CLK4 each correspond to a single GOA unit and connect to transistors M3 of the GOA units); 
-wherein the n clock signal lines include a clock signal line n1 and a clock signal line n2, the clock signal line n2 is formed near a side of the clock signal line n1 away from the GOA units (e.g., CLK2 is considered an N1 clock signal line and CLK1 an N2 clock signal line. CLK1 is formed on a side of CLK2 away from the GOA units). 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Hyodo with the above features of Du.  Du suggests that its GOA design helps improve reliability and functionality (par. 0003). 

Hyodo in view of Du does not teach a voltage drop value connected to the clock input transistor of the pull-up module in the GOA unit m1 of the clock signal line n1 is greater 

However, Yang teaches the concept of reducing the width of a transmission line, which in turn increases the resistivity across the line (par.  0068).  Increasing the resistivity in turn increases the voltage drop across the transmission line due to Ohm’s Law (V= IR).  Thus, in the combined invention, the width of the line connecting CLK2 of Du would be less thick than the width of the line connecting CLK1.  The decreased width of the CLK2 transmission line means a higher resistivity and voltage drop.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Hyodo in view of Du with the above teachings of Yang.  Because the distance of the CLK1 transmission line of Du is greater than the distance of the CLK2 transmission line, a thicker line provides more stability for signals being transmitted across longer distances. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hyodo in view of Du and in further view of Yang, as applied to claim 1 above, and in further view of Chen, US 2013/0010238. 

Regarding Claim 9, Hyodo in view of Du and in further view of Yang teaches the display panel as claimed in claim 1, but does not teach wherein a shape of the target pattern is a grid.  

However, Chen teaches concept of a target pattern in the shape of a grid (e.g., End surface of second spacer, which is the equivalent of the column spacer of Hyodo, may be in a grid-like; see claim 3).  In the combined invention, the target pattern of Hyodo would be shaped like a grid.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Hyodo in view of Du and in further view of Yang with the above teachings of Chen.  Employing a grid-like pattern would have been obvious to try with a reasonable expectation of success for someone with ordinary skill in the art.  KSR International Co. v. Teleflex, US 550 398 (2007).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Yang. 

Regarding Claim 11, Du (Figs. 2-4) teaches an electronic device comprising a display panel comprising: 
-m GOA units arranged in a column direction, wherein each of the GOA units includes a pull-up module, and each of the pull-up modules includes a clock input transistor connected to a clock signal (e.g., GOA units shown in Fig. 2 are arranged in a column direction and have an output sub-circuit 7, which is considered a “pull-up module” because it is controlled by pull up node PU; par. 0031.  Transistor M3 is considered a “clock input transistor”); 
-n clock signal lines extending in the column direction and arranged in parallel (e.g., CLK1 to CLK4 extend in a column direction and are parallel to each other, where n = 4); and 
-m clock signal connection lines extending in a row direction and arranged in parallel, wherein the n clock signal connection lines have one-to-one correspondence to the GOA units, for connecting the clock input transistor of the pull-up module in each of the GOA units to a corresponding one of the clock signal lines (e.g., CLK1-CLK4 are connected to GOA units through connection lines (m=4), which extend in a row direction and are parallel.  The clock signal lines correspond to a single GOA unit and connect to transistors M3 of the GOA units); 
wherein the clock signal lines include a clock signal line n1 and a clock signal line n2, the clock signal line n2 is formed near a side of the clock signal line n1 away from the GOA units (e.g., CLK2 is considered an N1 clock signal line and CLK1 an N2 clock signal line. CLK1 is formed on a side of CLK2 away from the GOA units).

Du does not teach a voltage drop value connected to the clock input transistor of the pull-up module in the GOA unit m1 of the clock signal line n1 is greater than a voltage drop value connected to the clock input transistor of the pull-up module in the GOA unit m2 of the clock signal line n2.  



However, Yang teaches the concept of reducing the width of a transmission line, which in turn increases the resistivity across the line (par.  0068).  Increasing the resistivity in turn increases the voltage drop across the transmission line due to Ohm’s Law (V= IR).  Thus, in the combined invention, the width of the line connecting CLK2 would be less thick than the width of the line connecting CLK1.  The decreased width of the CLK2 transmission line means a higher resistivity and voltage drop.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Du with the above teachings of Yang.  Because the distance of the CLK1 transmission line is greater than the distance of the CLK2 transmission line in Du, a thicker line provides more stability for signals being transmitted across longer distances. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Yang, as applied to claim 11 above, and in further view of Kim, US 2017/0301702 (hereinafter, Kim ‘702). 

Regarding Claim 12, Du in view of Yang teaches the electronic device as claimed in claim 11, but does not teach wherein a size of the clock input transistor of the pull-up module in the GOA unit m1 is larger than a size of the clock input transistor of the pull-up module in the GOA unit m2.  

However, Kim ‘702 (Fig. 1) teaches the concept of the channel width of pixels in the same column increasing away from the driving circuit (par. 0099).  Here, the size of the transistor is interpreted as “channel width” since it is a broad term.  In the combined invention, the channel width of M3 connected to CLK2 would be greater than the channel width of M2 connected to CLK1 of Du.  The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Du in view of Yang with the above features of Kim.  Kim suggests that this helps compensate for a delay that may occur because of the distance from the driving circuit (par. 0114).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Yang and in further view of Kim ‘702, as applied to claim 12 above, and in further view of Lin, US 2017/0005199.

Regarding Claim 14, Du in view of Yang and in further view of Kim teaches the electronic device as claimed in claim 12, but does not teach wherein an area of a 

However, Lin teaches that increasing the conductivity of the contact area of the source electrode of a transistor leads to a decrease in resistivity (par. 0003-0004).  Thus, in the combined invention, the conductivity of the contact area of the source electrode of M3 (due to an increase in the surface area of the source electrode, for example, as is well-known in the art) of the GOA connected to CLK2 of Du would be larger than that of M3 of the GOA connected to CLK1.  The claim limitations would therefore be achieved.  For purposes of this Office Action, the limitation “an area of a drain of the clock input transistor of the pull-up module in the GOA unit m1 is larger than an area of a drain of the clock input transistor of the pull-up module in the GOA unit m2” will be ignored because of Applicant’s use of the word “or.”

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Du in view of Yang and in further view of Kim with the teachings of Lin.  Lin suggests that increasing the conductivity of the contact area leads to a decrease in resistance across the transistor, which may be desirable to the manufacturer (par. 0003-0004). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Du in view of view of Yang, as applied to claim 11 above, and in further view of Li, US 2014/0034950. 

Regarding Claim 18, Du in view of Yang teaches the electronic device as claimed in claim 11, but does not teach wherein material resistivity of a source drain layer of the clock input transistor of the pull-up module in the GOA unit m1 is greater than material resistivity of a source drain layer of the clock input transistor of the pull-up module in the GOA unit m2.  

However, Li teaches the concept of a low resistivity of a source drain layer of a transistor (par. 0061).  In the combined invention, the material resistivity of the source drain layer of transistor M3 of the GOA connected to CLK2 would be greater than the material resistivity of the source drain layer of transistor M3 of the GOA connected to CLK1.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Du in view of Yang and in further view of Li.  Li teaches that a lower resistivity helps reduce response time of the TFT (par. 0061).  Thus, because of the longer length of the connection line of CLK1 compared to that of CLK2, a manufacturer may desire a shorter response time for the transistor M3 connected to CLK1 than CLK2.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable Du in view of Yang, as applied to claim 11 above, and in further view of Kim, US 2015/0357356 (hereinafter, Kim ‘356).

Regarding Claim 19, Du in view of Yang teaches the electronic device as claimed in claim 11, but does not teach wherein a thickness of a source drain layer of the clock input transistor of the pull-up module in the GOA unit m1 is smaller than a thickness of a source drain layer of the clock input transistor of the pull-up module in the GOA unit m2.

However, Kim ‘356 (Fig. 3E) teaches the concept of increasing the thickness of a source drain layer of a transistor (par. 0090).  In the combined invention, the thickness of the source drain layer of M3 connected to the GOA that receives CLK2 of Du would be smaller than the thickness of the source drain layer of M3 connected to the GOA that receives CLK1.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Du in view of Yang and in further view of Kim ‘356.  Kim ‘356 teaches that an increase in thickness of the source drain layer leads to a lower resistivity (par. 0090), which is something a manufacturer may desire for transistors connected to longer connection lines.  


Allowable Subject Matter
Claims 2-8, 10, 13, 15-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 2, Hyodo in view of Du and in further view of Yang teaches the display panel as claimed in claim 1.

However, neither Hyodo, Du, Yang, nor the remaining prior art, either alone or in combination, teaches wherein each of the clock input transistors includes a plurality of sub-transistors connected in an array, and a number of the sub-transistors of the clock input transistor of the pull-up module in the GOA unit m1 is greater than a number of the sub-transistors of the clock input transistor of the pull-up module in the GOA unit m2.  

Claim 10 is objected to because it depends on claim 2. 

Regarding Claim 3, Hyodo in view of Du and in further view of Yang teaches the display panel as claimed in claim 1.

However, neither Hyodo, Du, Yang, nor the remaining prior art, either alone or in combination, teaches wherein the GOA unit n includes: 
a pull-up control module connected to a first node, and configured to pull up a potential of the first node during a display period; 
a logical addressing module including a second node, wherein the logical addressing module is connected to the first node, is configured to pull up a potential of the second node twice during the display period, and pull up the potential of the first node by the second node during a blank period;
the pull-up module connected to the first node and configured to pull up a potential of a stage n stage transmission signal, a first output signal and a second output signal; 
a first pull-down module connected to the first node, and configured to pull down the potential of the first node during the blank period; 
a second pull-down module connected to the first node and a third node, and configured to pull down the potential of the first node and a potential of the third node respectively during the display period; 
a third pull-down module connected to the third node and the second pull-down module, and configured to pull down the potential of the third node during the blank period; 
a first pull-down maintenance module including the third node, wherein the first pull-down maintenance module is connected to the first node and the first pull-down module for maintaining the low potential of the first node; 
a second pull-down maintenance module connected to the third node and the pull-up module, and configured to maintain the low potential of the stage n stage transmission signal, the first output signal, and the second output signal.  

Regarding Claim 4, Hyodo in view of Du and in further view of Yang teaches the display panel as claimed in claim 1.

However, neither Hyodo, Du, Yang, nor the remaining prior art, either alone or in combination, teaches wherein the first substrate includes a base substrate, a black matrix formed on the base substrate, and a color filter layer formed on the black matrix, and a support pillar formed on the color filter layer and located in a region where the color filter layer overlaps the black matrix, and the color filter layer has a protrusion-depression pattern formed in the contact region contacting the support pillar.  

Claim 5 is objected to because it depends on claim 4. 

Regarding Claim 6, Hyodo in view of Du and in further view of Yang teaches the display panel as claimed in claim 1.

However, neither Hyodo, Du, Yang, nor the remaining prior art, either alone or in combination, teaches wherein the first substrate includes a base substrate, a drive circuit layer formed on the base substrate, and a planarization layer formed on the drive circuit layer; wherein the support pillar is formed on the planarization layer, and the planarization layer has a protrusion-depression pattern in the contact region contacting the support pillar.  

Regarding Claim 7, Hyoto in view of Du and in further view of Yang teaches the display panel as claimed in claim 1.
wherein the first substrate includes a base substrate, a drive circuit layer formed on the base substrate, a color resist layer formed on the drive circuit layer, and a planarization layer formed on the color resist layer; 
wherein the support pillar is formed on the planarization layer, and the planarization layer has a protrusion-depression pattern in the contact region contacting the support pillar.  

Claim 8 is objected to because it depends on claim 7. 

Regarding Claim 13, Du in view of Yang and in further view of Kim ’702 teaches the electronic device as claimed in claim 12.

However, neither Du, Yang, Kim ‘702, nor the remaining prior art, either alone or in combination, teaches wherein each of the clock input transistors includes a plurality of sub-transistors connected in an array, and a number of the sub-transistors of the clock input transistor of the pull-up module in the GOA unit m1 is greater than a number of the sub-transistors of the clock input transistor of the pull-up module in the GOA unit m2.  

Regarding Claim 15, Du in view of Yang and in further view of Kim ‘702 teaches the electronic device as claimed in claim 12.

wherein a contact area between a source of the clock input transistor of the pull-up module in the GOA module m1 and an active layer is smaller than a contact area between a source of the clock input transistor of the pull-up module in the GOA module m2 and the active layer.  

Regarding Claim 16, Du in view of Yang teaches the electronic device as claimed in claim 11.

However, neither Du, Yang, nor the remaining prior art, either alone or in combination, teaches wherein the GOA unit n includes:
a pull-up control module connected to a first node, and configured to pull up a potential of the first node during a display period; 
a logical addressing module including a second node, wherein the logical addressing module is connected to the first node, is configured to pull up a potential of the second node twice during the display period, and pull up the potential of the first node by the second node during a blank period;
the pull-up module connected to the first node and configured to pull up a potential of a stage n stage transmission signal, a first output signal and a second output signal; 
a first pull-down module connected to the first node, and configured to pull down the potential of the first node during the blank period; 
a second pull-down module connected to the first node and a third node, and configured to pull down the potential of the first node and a potential of the third node respectively during the display period; 
a third pull-down module connected to the third node and the second pull-down module, and configured to pull down the potential of the third node during the blank period; 
a first pull-down maintenance module including the third node, wherein the first pull-down maintenance module is connected to the first node and the first pull-down module for maintaining the low potential of the first node; 
a second pull-down maintenance module connected to the third node and the pull-up module, and configured to maintain the low potential of the stage n stage transmission signal, the first output signal, and the second output signal.  

Claim 17 is objected to because it depends on claim 16. 

Regarding Claim 20, Du in view of Yang and in further view of Kim ‘702 teaches the electronic device as claimed in claim 12.

However, neither Du, Yang, Kim ‘702, nor the remaining prior art, either alone or in combination, teaches wherein a contact area between a source of the clock input transistor of the pull-up module in the GOA module m1 and an active layer is smaller than a contact area between a source of the clock input transistor of the pull-up module in the GOA module m2 and the active layer.  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        March 11, 2022